EXHIBIT 10.3

$61,112,000

ENERGY PARTNERS, LTD.

20% Senior Subordinated Secured PIK Notes due 2014

PURCHASE AGREEMENT

September 21, 2009

This Purchase Agreement (this “Agreement”) will confirm the arrangement between
Energy Partners, Ltd., a Delaware corporation (the “Company”), Delaware EPL of
Texas, L.L.C., a Delaware limited liability company, EPL of Louisiana, L.L.C., a
Louisiana limited liability company, EPL Pioneer Houston, Inc. a Texas
corporation and EPL Pipeline, L.L.C., a Delaware limited liability company
(each, a “Guarantor” and collectively, the “Guarantors”), and the purchasers
whose names and addresses are set forth on the signature pages hereof
(collectively, the “Purchasers”), relating to the issuance and sale by the
Company to the Purchasers of $61,112,000 aggregate principal amount of its 20%
Senior Subordinated Secured PIK Notes due 2014 (the “Notes”) as described, and
on the terms, conditions and other provisions contained, in this Agreement.

The Notes will be offered and sold to the Purchasers in a private placement (the
“Placement”) without being registered under the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “Commission”) thereunder (collectively, the “Securities Act”), in reliance
upon Section 4(2) (“Section 4(2)”) thereof and/or Regulation D (“Regulation D”)
thereunder in connection with and subject to the Second Amended Joint Plan of
Reorganization of the Company and certain of its subsidiaries, as modified as of
September 16, 2009, as may have been further modified or supplemented prior to
the date hereof (the “Plan”) and as confirmed by the United States Bankruptcy
Court for the Southern District of Texas, Houston Division (the “Bankruptcy
Court”).

The Notes are to be sold to the Purchasers pursuant to this Agreement to be
entered into by the Company and the Purchasers and are to be issued pursuant to
an Indenture (the “Indenture”) to be entered into among the Company, the
Guarantors and The Bank of New York Mellon Trust Company, N.A., as trustee (the
“Trustee”) and the Collateral Agent (as defined below). The obligations of the
Company under this Agreement and the Notes will be secured on a second priority
basis by (a) substantially all of the personal property assets of the Company
and the Guarantors except for specified excluded assets and (b) certain real
property assets of the Company and the Guarantors (collectively, the
“Collateral”) pursuant to a security agreement (the “Security Agreement”),
certain mortgages and deeds of trust (collectively, the “Deeds of Trust”) and
certain related security documents (collectively, the “Collateral Agreements”)
to be entered into by the Company and/or the applicable Guarantors in favor of
The Bank of New York Mellon Trust Company, N.A., as collateral agent (the
“Collateral Agent”) for the ratable benefit of itself, the Trustee and the
Purchasers (collectively, the “Secured Parties”).



--------------------------------------------------------------------------------

Pursuant to the Indenture, certain existing and future domestic subsidiaries of
the Company shall fully and unconditionally guarantee, on a joint and several
senior subordinated secured basis, to each holder of the Notes and the Trustee,
the payment and performance of the Company’s obligations under the Indenture and
the Notes (each such guarantee being referred to herein as a “Guarantee”).

This Agreement, the Indenture and the Collateral Agreements are referred to
herein collectively as the “Transaction Documents”, and the transactions
contemplated hereby and thereby are referred to herein collectively as the
“Transactions”.

The Company has prepared a Disclosure Statement dated as of June 11, 2009 (the
“Disclosure Statement”) that has been filed with the Bankruptcy Court in
connection with the Plan. The Disclosure Statement, the Plan, the related Ballot
and the documents attached thereto are referred to herein collectively as the
“Plan Documents”. All references in this Agreement to the Plan Documents include
all documents and information contained in the Plan Documents, as amended or
supplemented; all references in this Agreement to documents, financial
statements and schedules and other information which are “contained,” “included”
or “stated” in the Plan Documents (and all other references of like import)
shall be deemed to mean and include all such documents, financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Plan Documents, as the case may be; and all references in this
Agreement to amendments or supplements to the Plan Documents shall be deemed to
mean and include the filing of any document under the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”), which is or is deemed to be incorporated by
reference in the Plan Documents.

On the date hereof, the Company and certain of its subsidiaries have entered
into (a) a Credit Agreement with General Electric Capital Corporation, as
Administrative Agent (the “Administrative Agent”), GE Capital Markets, Inc., as
Sole Lead Arranger and Bookrunner, and certain financial institutions as Lenders
(the “GE Credit Agreement”) and (b) several collateral documents related to the
GE Credit Agreement (the “GE Collateral Documents”).

Section 1. Representations, Warranties and Agreements of the Company and the
Purchasers.

(a) Representations, Warranties and Agreements of the Company. The Company and
the Guarantors hereby represent, warrant and agree with the Purchasers as
follows:

(i) No Material Misstatement or Omission. No certificate, statement or other
information delivered herewith or heretofore by the Company or any Guarantor to
any Purchaser in connection with the negotiation of this Agreement or in
connection with any of the Transactions contains any untrue statement of a
material fact or omits to state any material fact known to the Company or any
Guarantor (other than industry-wide risks normally associated with the types of
businesses conducted by the Company and the Subsidiaries) necessary to make the
statements contained herein or therein not misleading as of the date made or
deemed made. There is no fact known to the Company or any Guarantor (other than
industry-wide risks normally associated with the types of businesses conducted
by the Company and the Guarantors) that has not been disclosed to each Purchaser
in writing which could cause a Material Adverse Change.

 

2



--------------------------------------------------------------------------------

(ii) Exchange Act Compliance. The documents of the Company filed with the
Commission (the “Exchange Act Filings”) as of their date and as of the date
hereof, complied and comply in all material respects with the requirements of
the Exchange Act. There are no contracts or other documents required to be
described in the Exchange Act Filings or to be filed as exhibits to the Exchange
Act Filings which have not been described or filed as required.

(iii) The Transaction Documents. The Company has all necessary power and
authority to execute and deliver the Transaction Documents and to perform its
obligations thereunder; each of the Transaction Documents has been duly
authorized, executed and delivered by the Company and constitutes a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except that enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
several applicability from time to time, relating to or affecting creditors’
rights and general principles of equity (regardless of whether such enforcement
is considered in proceedings at law or in equity).

(iv) The Notes. The Company has all necessary power and authority to execute,
issue and deliver the Notes; the Notes have been duly authorized for issuance
and sale by the Company, will be in the form contemplated by the Indenture and,
when executed, authenticated and issued in accordance with the terms of the
Indenture and delivered to and paid for by the Purchasers pursuant to this
Agreement, will constitute valid and binding obligations of the Company,
entitled to the benefits of the Indenture and the Collateral Agreements,
enforceable against the Company in accordance with their terms, except that
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of several applicability
from time to time, relating to or affecting creditors’ rights and general
principles of equity (regardless of whether such enforcement is considered in
proceedings at law or in equity).

(v) The Guarantees. Each of the Guarantors has all necessary power and authority
to execute, issue and deliver its respective Guarantee; the Guarantees have been
duly authorized for issuance and sale by each of the Guarantors, will be in the
form contemplated by the Indenture and, when executed and the Guarantees issued
in accordance with the terms of the Indenture, will constitute valid and binding
obligations of each of the Guarantors, entitled to the benefits of the
Indenture, enforceable against each of the Guarantors in accordance with their
terms, except that enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
several applicability from time to time, relating to or affecting creditors’
rights and general principles of equity (regardless of whether such enforcement
is considered in proceedings at law or in equity).

(vi) Incorporation and Good Standing of the Company and the Guarantors. Each of
the Company and the Guarantors is duly organized, validly existing and, as

 

3



--------------------------------------------------------------------------------

applicable, in good standing under the laws of its jurisdiction of organization,
having all powers required to carry on its business and enter into and carry out
the transactions contemplated hereby. Each of the Company and the Guarantors is
duly qualified, in good standing, and authorized to do business in all other
jurisdictions within the United States wherein the character of the properties
owned or held by it or the nature of the business transacted by it makes such
qualification necessary, except where the failure to so qualify could not
reasonably be expected to cause a Material Adverse Change. Except where the
failure to take such actions and procedures could not reasonably be expected to
cause a Material Adverse Change, each of the Company and the Guarantors has
taken all actions and procedures customarily taken in order to enter, for the
purpose of conducting business or owning property, each jurisdiction outside the
United States wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such actions and procedures
desirable. All of the issued and outstanding capital stock or other equity or
ownership interest of each Subsidiary has been duly authorized and validly
issued, is fully paid and nonassessable and is owned by the Company, directly or
through its subsidiaries, free and clear of any security interest, mortgage,
pledge, lien, charge, encumbrance or adverse claim (“Lien”). As of the date
hereof, the Company does not own or control, and as of the Closing Date, the
Company will not own or control, directly or indirectly, any corporation,
association or other entity other than (i) the subsidiaries listed in Exhibit
21.1 to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2008 (the “Subsidiaries”) and (ii) such other entities omitted from
Exhibit 21.1 which, when such omitted entities are considered in the aggregate
as a single subsidiary, would not constitute a “significant subsidiary” within
the meaning of Rule 1-02(w) of Regulation S-X.

(vii) No Material Adverse Change. Except as otherwise disclosed in the Exchange
Act Filings, since June 30, 2009 (A) there has been no material adverse change,
or any development that could reasonably be expected to result in a material
adverse change, in the condition, financial or otherwise, stockholders’ equity
or in the earnings, business, operations or prospects, whether or not arising
from transactions in the ordinary course of business, of the Company and the
Subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (B) the Company and the Subsidiaries, considered as one
entity, have not incurred any material liability or obligation (including any
off-balance sheet obligation), indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business; and (C) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, any of the
Subsidiaries on any class of capital stock or repurchase or redemption by the
Company or any of the Subsidiaries of any class of capital stock.

(viii) Independent Accountants. KPMG LLP, who have expressed their opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) included or incorporated by reference in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2008, were as of such date (A) independent public or certified public
accountants as required by the Exchange Act, (B) in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X and (C) a registered public accounting firm as defined by
the Public Company Accounting Oversight Board.

 

4



--------------------------------------------------------------------------------

(ix) Preparation of the Financial Statements. As of the date hereof, the
financial statements included or incorporated by reference in the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2008 present
fairly in all material respects the consolidated financial position of the
Company and its subsidiaries as of and at the dates indicated and the results of
their operations and cash flows for the periods specified. Such financial
statements have been prepared in conformity in all material respects with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved (“GAAP”), except as may be
expressly stated in the related notes thereto. As of the date hereof, the
financial data set forth in the Plan Documents fairly present the information
set forth therein on a basis consistent with that of the audited financial
statements contained in the Plan Documents.

(x) Company’s Accounting System. Subject to the material weaknesses and
significant deficiencies described in subsection (xi) below, the Company makes
and keeps accurate books and records and maintains a system of internal
accounting controls and procedures sufficient to provide reasonable assurance
that (A) material transactions are executed in accordance with management’s
general or specific authorization, (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP, and to
maintain asset accountability, (C) access to assets is permitted only in
accordance with management’s general or specific authorization and (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
material differences.

(xi) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. Except as described in the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2008 and the
Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2009
and June 30, 2009, each of the Company and the Subsidiaries has established and
maintains and evaluates “disclosure controls and procedures” (as such term is
defined in Rule 13a-15 and 15d-15 under the Exchange Act) and “internal control
over financial reporting” (as such term is defined in Rule 13a-15 and 15d-15
under the Exchange Act); such disclosure controls and procedures are designed to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to each of the Company’s principal
executive officer and principal financial officer by others within the Company,
and, except as described in this subsection (xi), such disclosure controls and
procedures are effective to perform the functions for which they were
established. The Company’s independent auditors and board of directors have been
advised of: (A) all significant deficiencies, if any, in the design or operation
of internal controls which could adversely affect the Company’s ability to
record, process, summarize and report financial data, (B) all fraud, if any,
whether or not material, that involves management or other employees who have a
role in the Company’s internal controls and (C) all material weaknesses, if any,
in internal controls that have been

 

5



--------------------------------------------------------------------------------

identified by the Company to date; since the date of the most recent evaluation
of such disclosure controls and procedures and internal controls, there have
been no significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.

(xii) No Default; Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. Except as disclosed in the Plan Documents,
neither the Company nor any of the Subsidiaries is (A) in violation of its
charter or by laws, (B) in default (or, with the giving of notice or lapse of
time, would be in default or constitute a default) (“Default”) under any
indenture, mortgage, loan or credit agreement, note, contract, franchise, lease
or other instrument to which the Company or any of the Subsidiaries is a party
or by which it or any of them may be bound, or to which any of the property or
assets of the Company are subject (each, an “Existing Instrument”), or (C) in
violation of any law, administrative regulation or administrative or court
decree applicable to the Company except with respect to clauses (B) and (C) of
this sentence, for such Defaults or violations as would not, individually or in
the aggregate, result in a Material Adverse Change. The execution and delivery
by the Company and the Guarantors of the Transaction Documents to which each is
a party, the performance by each of its obligations under such Transaction
Documents, and the consummation of the Transactions, including the issuance and
sale of the Notes (1) will not result in any violation of the provisions of the
charter or bylaws of the Company or any of the Subsidiaries, (2) will not
conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any Lien upon any property or assets of the Company or any of the
Subsidiaries pursuant to, or require the consent of any other party to any
Existing Instrument or other third party and (3) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any of the Subsidiaries except with respect
to clauses (2) and (3) of this sentence, for such conflicts, breaches, Defaults,
Debt Repayment Triggering Events or violations as would not, individually or in
the aggregate, result in a Material Adverse Change. No consent, approval,
authorization or other order of, or registration or filing with, any federal,
state, local or other governmental authority, governmental or regulatory agency
or body, court, arbitrator or self-regulatory organization, domestic or foreign
(each, a “Governmental Authority”), is required for the Company’s execution,
delivery and performance of the Transaction Documents and consummation of the
Transactions, except (w) with respect to the filing of a Current Report on Form
8-K with the Commission as may be required under the Securities Act and the
Exchange Act , as the case may be, (x) as required by any state securities or
“blue sky” laws, (y) for such consents, approvals, authorizations, orders,
filings or registrations that have been obtained or made and are in full force
and effect and (z) the filing of UCC financing statements as contemplated by the
Collateral Agreements. As used herein, a “Debt Repayment Triggering Event” means
any event or condition that gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of the Subsidiaries.

 

6



--------------------------------------------------------------------------------

(xiii) No Material Actions or Proceedings. Except as disclosed in the Initial
Financial Statements (defined below): (A) there are no actions, suits or legal,
equitable, arbitrative or administrative proceedings pending before any
Governmental Authority, or to the knowledge of the Company, threatened against
the Company or any of the Guarantors or affecting any Collateral (including any
which challenge or otherwise pertain to the Company’s or any Guarantor’s title
to any Collateral) before any Governmental Authority which could reasonably be
expected to cause a Material Adverse Change or materially impair any Collateral,
and (B) there are no outstanding judgments, injunctions, writs, rulings or
orders by any such Governmental Authority against the Company, any Guarantor or
their respective stockholders, partners, members, directors or officers or
affecting any Collateral or any of the Company’s or Guarantor’s material assets
or property which could reasonably be expected to cause a Material Adverse
Change. For purposes of this Agreement (1) the term “Initial Financial
Statements” means (a) the audited annual Consolidated financial statements of
the Company dated as of December 31, 2008 and (b) the unaudited quarterly
Consolidated financial statements of the Company dated as of June 30, 2009 and
(2) the term “Consolidated” refers to the consolidation of any person, in
accordance with GAAP, with its properly consolidated subsidiaries. References
herein to a person’s Consolidated financial statements, financial position,
financial condition, liabilities, etc. refer to the consolidated financial
statements, financial position, financial condition, liabilities, etc. of such
person and its properly consolidated subsidiaries

(xiv) All Necessary Permits. Each of the Company and the Subsidiaries possess
all licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate their respective properties and to carry on
their respective businesses as now conducted (“Permits”), except where the
failure to obtain such Permits would not, individually or in the aggregate,
cause a Material Adverse Change; each of the Company and the respective
Subsidiaries has fulfilled and performed all of its obligations with respect to
such Permits and to the Company’s knowledge no event has occurred that allows,
or after notice or lapse of time would allow, revocation or termination thereof
or results, or after notice or lapse of time would result in any other material
impairment of the rights of the holder of any such Permit; and none of the
Company or the Subsidiaries has received, or has any reason to believe that it
has received or will receive, any notice of any proceeding relating to
revocation or modification of any such Permit, except where such revocation or
modification would not, individually or in the aggregate, cause a Material
Adverse Change.

(xv) Title to Properties. Each of the Company and the Subsidiaries has good and
marketable title to all real property owned by it and good title to all personal
property owned by it and good and marketable and indefeasible title to all
leasehold estates in real and personal property being leased by it and, as of
the Closing Date, will be free and clear of all Liens (other than the security
interests, liens or encumbrances permitted under the Indenture) with only such
exceptions as would not, individually or in the aggregate, cause a Material
Adverse Change. All Existing Instruments to which the Company or any of its
respective Subsidiaries is a party or by which any of them is bound are valid

 

7



--------------------------------------------------------------------------------

and enforceable against each of the Company or such Subsidiary, as applicable,
and are valid and enforceable against the other party or parties thereto and are
in full force and effect with only such exceptions as would not, individually or
in the aggregate, cause a Material Adverse Change.

(xvi) Tax Law Compliance. Each of the Company and the Subsidiaries has filed all
United States Federal income Tax returns and all other material Tax returns that
are required to be filed by it and have paid all Taxes due pursuant to such
returns or pursuant to any assessment received by any of the Company or the
Subsidiaries and all other penalties or charges, except Taxes which are not yet
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP. The
charges, accruals and revenues on the books of each of the Company and the
Subsidiaries in respect of Taxes and other governmental charges are, in the
opinion of the Company, adequate. Neither the Company nor any of the
Subsidiaries has given or been requested to give a waiver of the statute of
limitations relating to the payment of any Federal or other Taxes. For purposes
of this Agreement, the term “Tax” and “Taxes” shall mean all Federal, state,
local and foreign taxes, and other assessments of a similar nature (whether
imposed directly or through withholding), including any interest, additions to
tax, or penalties applicable thereto.

(xvii) Compliance with Environmental and Other Laws. Except where the failure of
any of the following to be true could not reasonably be expected to result in
Environmental Liabilities, individually or in the aggregate, in excess of
$5,000,000: (A) the Company and the Subsidiaries are and have been during the
applicable statute of limitations conducting their businesses and owning and
operating their properties in compliance with all applicable laws, rules and
regulations, including Environmental Laws, and have, are in compliance with all
Permits necessary under applicable laws for the operation of their business and
all such Permits are in full force and effect; (B) none of the operations or
properties of the Company or any Subsidiary is the subject of federal, state or
local investigation evaluating whether any remedial action is needed to respond
to a Release or to the improper storage or disposal (including storage or
disposal at offsite locations) of any Hazardous Materials; (C) there are no
facts, circumstances or conditions at any of the Oil and Gas Properties that are
likely to give rise to any costs or liability under Environmental Laws; (D) none
of the Company and the Subsidiaries has transported or arranged for the
transportation of any Hazardous Material to any location which is (1) listed on
the National Priorities List under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, listed for possible
inclusion on such National Priorities List by the Environmental Protection
Agency in its Comprehensive Environmental Response, Compensation and Liability
Information System List, or listed on any similar state list or (2) the subject
of federal, state or local enforcement actions or other investigations which may
lead to claims against the Company or any Subsidiary for clean-up costs,
remedial work, damages to natural resources or for personal injury claims
(whether under Environmental Laws or otherwise); (E) none of the Company and the
Subsidiaries has received written notice or has knowledge of (1) any notice of
violation, claim, investigation, or inquiry under Environmental Laws or
regarding any violation of, or any liability under, Environmental Laws at any of
the Oil and Gas Properties or (2) the revocation or potential revocation of

 

8



--------------------------------------------------------------------------------

any Permit required under applicable Laws or that any application for any new
Permit or renew of any existing Permit will be protested or denied; (F) there
has been no Release or, to the Company’s knowledge, threatened Release of
Hazardous Materials at, on, under or from any property owned or operated by the
Company or any of the Subsidiaries and (G) the Company and the Subsidiaries have
provided to the Purchasers complete and correct copies of all environmental site
assessment reports, investigation, studies, analyses, and correspondence on
environmental matters (including matters relating to any alleged non-compliance
with or liability under Environmental Laws) related to the operations and
property of the Company and the Subsidiaries. For purposes of this Agreement,
(a) the term “Environmental Laws” means any and all laws and Permits pertaining
to the prevention of pollution, remediation of contamination or restoration of
environmental quality, protection of human health or the environment (including
natural resources), or workplace health and safety, including without limitation
the federal Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et
seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; the Oil Pollution
Act of 1990; the Outer Continental Shelf Liability Act; and all similar
requirements of law of any Governmental Authority and all amendments to such
requirements of law and all regulations implementing any of the foregoing in
effect in any and all jurisdictions in which the Company or any Subsidiary is
conducting, or at any time has conducted, business, or where any property of the
Company or any Subsidiary is or has been located, (b) the term “Environmental
Liabilities” means all liabilities (including costs of Remedial Actions, natural
resource damages and costs and expenses of investigation and feasibility
studies) that may be imposed on, incurred by or asserted against the Company or
any Subsidiary as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by the Company or any Subsidiary, whether on, prior or after the
date hereof, (c) the term “Hazardous Materials” means and includes each
substance defined, designated or classified as a hazardous substance, hazardous
material, pollutant, contaminant or toxic substance under any Environmental Law,
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes and any
petroleum, petroleum products, petroleum substances, crude oil or oil or gas
exploration or production wastes, (d) the term “Oil and Gas Properties” means
(i) all oil, gas and/or mineral leases, oil, gas or mineral properties, mineral
servitudes and/or mineral rights of any kind (including, without limitation,
mineral fee interests, lease interests, farmout interests, overriding royalty
and royalty interests, net profits interests, oil payment interests, production
payment interests and other types of mineral interests),

 

9



--------------------------------------------------------------------------------

and all oil and gas gathering, treating, storage, processing and handling
assets, (ii) all oil and gas gathering treating, storage, processing and
handling assets, (iii) all pipelines, and (iv) all platforms, wells, wellhead
equipment, pumping units, flowlines, tanks, buildings, injection facilities,
saltwater disposal facilities, compression facilities, gathering systems, and
other equipment, (e) the term “Release” means any depositing, spilling, leaking,
pumping, pouring, placing, emitting, discarding, abandoning, emptying,
discharging, migrating, injecting, escaping, leaching, dumping, or disposing and
(f) the term “Remedial Action” means all actions required to (i) clean up,
remove, treat or in any other way address any Hazardous Material in the indoor
or outdoor environment, (ii) prevent or minimize any Release so that a Hazardous
Material does not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment or (iii) perform pre-remedial
studies and investigations and post-remedial monitoring and care with respect to
any Hazardous Material.

(xviii) No Restrictions on Payments of Dividends. Except as provided in the GE
Credit Agreement, the Indenture and the Subordination Agreement (defined below),
as of the Closing Date, there will be no encumbrances or restrictions on the
ability of any Subsidiary of the Company (x) to pay dividends or make other
distributions on such Subsidiary’s capital stock or to pay any indebtedness to
the Company or any other Subsidiary of the Company, (y) to make loans or
advances or pay any indebtedness to, or investments in, the Company or any other
Subsidiary of the Company or (z) to transfer any of its property or assets to
the Company or any other Subsidiary of the Company.

(xix) Insurance. The Company and each of the Subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged. All policies of insurance insuring the Company or any of the
Subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect. The Company and the Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects, and there are no claims by the Company or any of the Subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause. Neither the Company
nor any Subsidiary has been refused any insurance coverage sought or applied
for, and neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not, individually or in
the aggregate, cause a Material Adverse Change.

(xx) Company Not an Investment Company. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended, and
the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”). The Company is not, and after receipt of payment for
the Notes will not be, an “investment company” within the meaning of Investment
Company Act and will conduct its business in a manner so that it will not become
subject to the Investment Company Act.

 

10



--------------------------------------------------------------------------------

(xxi) No Price Stabilization or Manipulation; Compliance with Regulation M, etc.
The Company has not taken, directly or indirectly, any action designed to or
that might be reasonably expected to cause or result in stabilization or
manipulation of any security of the Company, whether to facilitate the sale or
resale of the Notes or otherwise, and has taken no action which would directly
or indirectly violate Regulation M under the Exchange Act.

(xxii) No Registration Required Under the Securities Act. Assuming the accuracy
of the representations and warranties of the Purchasers contained in
Section 1(b) and the compliance of such parties with the agreements set forth
herein, it is not necessary, in connection with the initial issuance and sale of
the Notes from the Company to the Purchasers in the manner contemplated by the
Transaction Documents, to register such initial issuance and sale of the Notes
under the Securities Act.

(xxiii) Collateral.

(A) In the case of Collateral constituting certificated securities or
instruments, upon delivery to the Collateral Agent of the relevant certificates
or instruments representing or evidencing such Collateral in accordance with the
relevant Collateral Agreements (and in accordance with the Subordination
Agreement (defined below)), the Collateral Agent will obtain a valid and
perfected security interest in such Collateral for the ratable benefit of the
Secured Parties, subject only to the Liens permitted under the Indenture, in
each case, to the extent that a security interest in such Collateral may be
perfected by possession.

(B) Upon filing of (1) Uniform Commercial Code financing statements in the
appropriate filing office naming the Company or the applicable Guarantor as the
debtor and the Collateral Agent as the secured party and providing a sufficient
description of the Collateral with respect to which the Company or the
applicable Guarantor has purported to grant a security interest, (2) any filings
required with the United States Patent and Trademark Office with respect to such
portion of the Collateral constituting registered patents and registered
trademarks and (3) any filings required with the United States Copyright Office
with respect to such portion of the Collateral constituting registered
copyrights, the security interests granted pursuant to the Security Agreement in
respect of such Collateral will constitute valid and perfected security
interests, subject only to the Liens permitted under the Indenture, on such
Collateral described therein for the ratable benefit of the Secured Parties to
the extent that a security interest in such Collateral may be perfected by such
filings.

(C) Each Deed of Trust will be effective to grant a legal and valid mortgage
Lien on all of the mortgagor’s right, title and interest in the property covered
thereby (in each case, the “Deed of Trust Property”). When each Deed of Trust is
duly recorded in the proper recorder’s office or appropriate public records and
the related recording fees and taxes in respect thereof are paid and compliance
is otherwise had with the formal requirements of state or local law

 

11



--------------------------------------------------------------------------------

applicable to the recording of real estate mortgages generally, each such Deed
of Trust shall constitute a valid and perfected security interest in the related
Deed of Trust Property, for the ratable benefit of the Secured Parties, subject
only to the Liens permitted under the Indenture.

(xxiv) Collateral Agreements. Each Collateral Agreement creates a valid and
enforceable Lien in favor of the Collateral Agent for the benefit of the Secured
Parties in, all Collateral subject to such Collateral Agreement, which Lien will
secure the repayment of the Notes and the other obligations purported to be
secured thereby; except that enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability from time to time in effect relating to or
affecting creditors’ rights and general principles of equity (regardless of
whether such enforcement is considered in a proceeding at law or in equity). The
representations and warranties of the Company in the Collateral Agreements are
true and correct (if such representations and warranties are not already
qualified with respect to materiality) in all material respects.

(xxv) Certificates. Each certificate signed by any officer of the Company and
delivered to the Purchasers shall be deemed a representation and warranty by the
Company (and not individually by such officer) to the Purchasers with respect to
the matters covered thereby.

The Company acknowledges that the Purchasers and, for purposes of the opinion to
be delivered pursuant to Section 4 hereof, counsel to the Company, will rely
upon the accuracy and truthfulness of the foregoing representations and hereby
consents to such reliance.

(b) Representations, Warranties and Agreements of the Purchasers. Each of the
Purchasers severally represents, warrants and covenants to, and agrees with, the
Company as follows as to itself (it being understood that no Purchaser makes any
representation, warranty, covenant or agreement to any other Purchaser or to the
Company on behalf of any other Purchaser):

(i) Purchase Qualifications. The Purchaser: (A) is knowledgeable, sophisticated
and experienced in making, and is qualified to make, decisions with respect to
investments in securities representing an investment decision like that involved
in the purchase of the Notes, and has requested, received, reviewed and
considered all information it deems relevant in making an informed decision to
purchase the Notes; (B) is acquiring the Notes set forth in Appendix 1 in the
ordinary course of its business and for its own account or the account of
another accredited investor for investment only and not with a view to
distribute any of such Notes except pursuant to sales registered or exempted
under the Securities Act or in a transaction that is not subject to the
Securities Act and in compliance with applicable Federal and state securities
laws; (C) will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Notes except in compliance with the
Securities Act and any applicable Federal state securities laws; (D) does not
have any arrangement or understanding with any other persons regarding the
distribution of such Notes; (E) or its representatives, if any, have been
furnished with, or

 

12



--------------------------------------------------------------------------------

have had access to, all materials relating to the business, finances and
operations of the Company (including all reports filed with the Commission) and
materials relating to the offer and sale of the Notes which have been requested
by such Purchaser, including the Plan Documents; such Purchaser, or its
representatives, if any, have been afforded the opportunity to ask questions of
and perform customary due diligence regarding, the Company; and neither such
inquiries and due diligence nor any other due diligence investigations conducted
by the Purchaser, or its representatives, if any, shall modify, amend or affect
the Purchaser’s right to rely on the Company’s representations and warranties
contained in Section 1(a) above; and (F) understands that its investment in the
Notes involves a significant degree of risk including a risk of total loss of
Purchaser’s investment, and the Purchaser is fully aware of and understands all
the risk factors related to the Purchaser’s purchase of the Notes. Subject to
clauses (B) and (C) of the preceding sentence, nothing herein shall be deemed a
representation or warranty of the Purchaser to hold the Notes for any period of
time.

(ii) Securities Act Status. The Purchaser is an “accredited investor” as defined
in Rule 501(a) of Regulation D under the Securities Act.

(iii) Private Placement, Legend. The Purchaser understands and acknowledges that
the Notes are being offered in transactions not involving any public offering
within the meaning of the Securities Act, that the initial offering and issuance
of the Notes have not been registered under the Securities Act or any other
securities law and that (A) if in the future it decides to resell, pledge or
otherwise transfer any Notes that it purchases hereunder, those Notes, absent an
effective registration statement under the Securities Act, may be resold,
pledged or transferred only pursuant to an applicable exemption from
registration under the Securities Act in accordance with any applicable
securities laws of the states and other jurisdictions of the United States, and
that (B) it will, and each subsequent holder of any of the Notes that it
purchases in this offering is required to, notify any subsequent purchaser of
such Notes from it or subsequent holders, as applicable, of the resale
restrictions referred to in clause (A) above. In addition, the Purchaser
understands that the Notes will bear a legend stating, among other things, that
the Securities are restricted under the federal securities laws unless the
Company determines otherwise in compliance with applicable law.

(iv) Due Authorization, Etc. The Purchaser has all necessary power and authority
to execute and deliver each of the Transaction Documents to which it is a party;
each of such Transaction Documents has been duly authorized by the Purchaser;
assuming that each of such Transaction Documents is the valid and binding
agreement of each of the parties thereto (other than the Purchaser), each of
such Transaction Documents constitutes a valid and binding agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except that the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability from time to time in effect relating to or affecting creditors’
rights and general principles of equity (regardless of whether such enforcement
is considered in a proceeding at law or in equity).

 

13



--------------------------------------------------------------------------------

(v) Principal Executive Offices. The Purchaser’s principal executive offices are
in the jurisdiction set forth immediately below the Purchaser’s signature on the
signature page hereto.

(vi) Reliance on Purchaser’s Statements. The Purchaser acknowledges that the
Company will rely upon the trust and accuracy of the foregoing acknowledgements,
representations and agreements and the Purchaser hereby consents to such
reliance.

Section 2. Purchase, Sale & Delivery of the Notes.

(a) Purchase and Sale of the Notes. Subject to the satisfaction or waiver of the
conditions set forth in Section 4 below, the Company will issue and sell to the
Purchasers and each of the Purchasers severally agrees to purchase from the
Company, upon the terms, conditions and other provisions set forth herein, the
aggregate principal amount of Notes set forth in Appendix 1 to this Agreement
for the purchase price set forth therein (the “Purchase Price”).

(b) Closing. Subject to the satisfaction or waiver of the conditions set forth
in Section 4 below, the closing of the purchase and sale of the Notes (the
“Closing”) shall occur on September 21, 2009 (the “Closing Date”) at the offices
of Jones Day, 717 Texas, Suite 3300, Houston, Texas 77002, or such other
location on which the Company and the Purchasers mutually agree.

(c) Form of Payment. On the Closing Date, (i) the applicable Purchaser shall pay
the applicable Purchase Price to the Company for Notes to be issued and sold to
such Purchaser by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions, pursuant to the amounts set forth
on Appendix 1, and (ii) the Company shall deliver to the applicable Purchasers
certificates duly executed on behalf of the Company representing the principal
amount of Notes set forth on Appendix 1.

Section 3. Additional Covenants and Agreements. The Company further covenants
and agrees with the Purchasers as follows:

(a) Form D and Blue Sky Compliance. The Company agrees to file a Form D with
respect to the Notes as required under Regulation D and to provide a copy
thereof to the Purchasers promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Notes for, sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of any such action so taken to the Purchasers
on or prior to the Closing Date. The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.

(b) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Notes sold by it in the manner described in the Sources and Uses Funds Flow
Memorandum attached hereto as Exhibit B.

 

14



--------------------------------------------------------------------------------

(c) Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Notes in such a manner as
would require the Company or any of the Subsidiaries to register as an
investment company under the Investment Company Act.

(d) DTC. The Company will: (i) use commercially reasonable efforts to assist the
Purchasers in obtaining approval of the Notes by The Depository Trust Company
(“DTC”) for “book entry” transfer through the facilities of DTC and will take
all such actions in a timely manner as may be required or requested by the
Purchasers to exchange Notes issued in certificated form for Notes in global
form, and (ii) comply with the representation letter of the Company to DTC
relating to the approval of the Notes by DTC for “book entry” transfer.

(e) No Stabilization or Manipulation. The Company will not take, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in stabilization or manipulation of the price of the Notes, whether to
facilitate the sale or resale of the Notes or otherwise.

Section 4. Conditions of the Purchasers’ Obligations.

(a) Conditions to the Company’s Obligations to Sell the Notes. The obligation of
the Company hereunder to issue and sell the Notes to the Purchasers at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

(i) receipt by the Company of same-day funds in the full amount of the Purchase
Price for the Notes being purchased hereunder;

(ii) the accuracy of the representations and warranties made by the Purchasers
and the fulfillment of those undertakings by such Purchasers prior to the
Closing;

(iii) the entering into and closing of the GE Credit Agreement and the GE
Collateral Documents and the consummation of all transaction contemplated
thereunder, in each case, contemporaneously with the Closing; and

(iv) contemporaneously with the Closing, (A) the Plan shall have become
effective and the order confirming such Plan shall have become final and
nonappealable, (B) all allowed claims against the Company and its subsidiaries
under the Plan that are required to be paid on the Closing Date shall have been
satisfied, terminated or otherwise discharged in full, (C) the Company’s
unsecured notes shall have been converted into the common stock of the Company,
and (D) the Company and its subsidiaries shall have successfully exited from
Chapter 11 protection.

(b) Conditions to the Purchasers’ Obligations to Purchase the Notes. The
obligation of each Purchaser hereunder to purchase Notes at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for such Purchaser’s
sole benefit and may be waived by such Purchaser at any time in its sole
discretion:

(i) Opinion of Counsel for the Company. On the Closing Date, the Purchasers
shall have received the opinion of Vinson & Elkins L.L.P., counsel for the
Company, dated as of such Closing Date, in form and substance reasonably
satisfactory to the Purchasers as set forth in Exhibit A.

 

15



--------------------------------------------------------------------------------

(ii) Officers’ Certificate. On the Closing Date, the Purchasers shall have
received a written certificate executed by the Chief Restructuring Officer or
President of the Company and the Principal Financial Officer or Chief Accounting
Officer of the Company, dated as of the Closing Date, to the effect that:

(A) there has not occurred any Material Adverse Change since June 30, 2009;

(B) the representations and warranties of the Company set forth in Section 1(a)
of this Agreement are true and correct as of the date made and as of the Closing
Date; and

(C) the Company has complied with or performed all covenants and agreements
hereunder and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to such Closing Date.

(iii) Transaction Documents. A definitive, executed copy of each of the
Transaction Documents in form and substance reasonably satisfactory to the
Purchasers and duly executed and delivered by the Company and the other parties
thereto, and the Notes, duly executed and delivered by the Company and, as
applicable, duly authenticated by the Trustee, shall have been delivered to each
of the Purchasers.

(iv) No Injunction. The sale of the Notes shall not be enjoined (temporarily or
permanently) on the Closing Date and the purchase of the Notes by the Purchasers
shall be legally permitted by all laws and regulations to which the Company and
the Purchasers are subject.

(v) Collateral Agreements. The Collateral Agent shall have received (with a copy
for the Purchasers):

(A) appropriately completed copies of Uniform Commercial Code financing
statements naming the Company or the applicable Guarantor as a debtor and the
Collateral Agent as the secured party and providing a sufficient description of
the Collateral with respect to which the Company or the applicable Guarantor has
purported to grant a security interest, or other similar instruments or
documents to be filed under the Uniform Commercial Code of all jurisdictions as
may be necessary or, in the reasonable opinion of the Collateral Agent and its
counsel, desirable to perfect the security interests of the Collateral Agent
pursuant to the Collateral Agreements;

(B) appropriately completed copies of Uniform Commercial Code Form UCC-3
termination statements, if any, necessary to release all Liens (other than the
Liens permitted under the Indenture) of any person in any Collateral described
in or subject to any Collateral Agreement previously granted by any person;

 

16



--------------------------------------------------------------------------------

(C) certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC 11), or a similar search report certified by a party acceptable
to the Collateral Agent, dated a date reasonably near to the Closing Date,
listing all effective financing statements which name the Company as the debtor,
together with copies of such financing statements (none of which shall cover any
Collateral described in any Security Agreement, other than such financing
statements that evidence the Liens permitted under the Indenture and other than
such financing statements in respect of which a Form UCC 3 termination statement
is to be filed on the Closing Date);

(D) such other approvals, opinions, or documents as the Collateral Agent may
reasonably request in form and substance reasonably satisfactory to the
Collateral Agent; and

(E) the Collateral Agent and its counsel shall be satisfied that (i) the Liens
granted to the Collateral Agent, for the benefit of the Secured Parties in the
Collateral described above is of the priority described in the Indenture and
Collateral Agreements; and (ii) no Lien exists on any of the Collateral
described above other than the Liens created in favor of the Collateral Agent,
for the benefit of the Secured Parties, pursuant to any Collateral Agreement, in
each case subject to the security interests, liens or encumbrances permitted
under the Indenture.

(vi) Filing of Financing Statements. Provision shall have been made for (i) the
filing of all Uniform Commercial Code financing statements or other similar
financing statements in connection with the Collateral Agreements, (ii) the
filing of all Uniform Commercial Code Form UCC-3 termination statements
necessary to release all Liens (other than the security interests, liens or
encumbrances permitted under the Indenture) of any person in any Collateral
described in or subject to any Collateral Agreement previously granted by any
person, (iii) the recording of the Deeds of Trust in the proper recorder’s
office or appropriate public records, and (iv) the payment of all filing and
recording fees, taxes and other costs in respect of the matters described in
clauses (i) through (iii) above, in each case on or before the Closing Date.

(vii) Additional Documents. On or before the Closing Date, the Purchasers shall
have received such information and documents as they may reasonably require in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

(viii) Payment of Expenses. At the Closing, the Company shall pay (or reimburse
the Purchasers for) the fees and expenses of the Purchasers specified in
Section 6(a) as payable by the Company.

(ix) GE Credit Agreement. Contemporaneously with the Closing, the Company and
the other parties thereto shall have entered into the GE Credit Agreement and
the GE Collateral Documents and consummated all of the transactions contemplated
thereunder.

 

17



--------------------------------------------------------------------------------

(x) Effectiveness of Plan. Contemporaneously with the Closing, (A) the Plan
shall have become effective and the order confirming such Plan shall have become
final and nonappealable, (B) all allowed claims against the Company and its
subsidiaries under the Plan that are required to be paid on the Closing Date
shall have been satisfied, terminated or otherwise discharged in full, (C) the
Company’s unsecured notes shall have been converted into common stock of the
Company, and (D) the Company and its subsidiaries shall have successfully exited
from Chapter 11 protection.

Section 5. Effectiveness of this Agreement and Survival.

(a) Effectiveness. This Agreement shall become effective upon signing by the
parties hereto.

(b) Survival. The respective representations, warranties and other statements of
the Company and its officers and the agreements, covenants and the indemnities
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Purchasers
or the Company or any of its or their partners, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Notes sold hereunder or any termination of this Agreement (for whatever
reason).

Section 6. Miscellaneous.

(a) Expenses. The Company shall pay to the Purchasers or their respective
designee(s) (in addition to any other expense amounts paid to any Purchaser
prior to the date of this Agreement) all reasonable costs and expenses incurred
by the Purchasers associated with the transactions contemplated by the
Transaction Documents (including, without limitation, all reasonable legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents, due diligence in
connection therewith and any workout, collection, bankruptcy or enforcement in
connection therewith). Except as specified in this Section 6(a), each party
shall pay the fees and expenses of its advisors, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents. The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Notes.

(b) No Fiduciary Relationship. The Company hereby acknowledges that the
Purchasers are acting solely as purchasers in connection with the purchase and
sale of the Notes. The Company further acknowledges that the Purchasers are
acting pursuant to a contractual relationship created solely by this Agreement
entered into on an arm’s length basis, and in no event do the parties intend
that the Purchasers act or be responsible as a fiduciary to the Company or its
subsidiaries or their management, stockholders or creditors or any other person
in connection with any activity that the Purchasers may undertake or have
undertaken in furtherance of the purchase and sale of the Notes, either before
or after the date hereof. The Purchasers hereby expressly disclaim any fiduciary
or similar obligations to the Company or its

 

18



--------------------------------------------------------------------------------

subsidiaries, either in connection with the Transactions or any matters leading
up to such Transactions, and the Company hereby confirms its understanding and
agreement to that effect. The Company and the Purchasers agree that they are
each responsible for making their own independent judgments with respect to any
such Transactions and that any opinions or views expressed by the Purchasers to
the Company regarding such Transactions, including, but not limited to, any
opinions or views with respect to the price or market for the Notes, do not
constitute advice or recommendations to the Company. The Company and its
subsidiaries hereby waive and release, to the fullest extent permitted by law,
any claims that the Company and its subsidiaries may have against the Purchasers
with respect to any breach or alleged breach of any fiduciary or similar duty to
the Company or its subsidiaries in connection with the Transactions or any
matters leading up to such Transactions.

(c) Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

(A) if to the Company, shall be delivered or sent by mail, telex or facsimile
transmission to it at: Energy Partners, Ltd., Address: 201 St. Charles Ave.,
Suite 3400, New Orleans, Louisiana 70170-1026, Attn: John H. Peper (fax:
(504) 569-1874; telephone; (504) 799-1908; email: jpeper@eplweb.com)

(B) with a copy to Vinson & Elkins L.L.P., Address: Trammell Crow Center, 2001
Ross Avenue, Suite 3700, Dallas, Texas 75201, Attn: Paul E. Heath (fax:
(214) 220-7716; telephone (214) 220-7700; email: pheath@velaw.com); and

(C)(if to a Purchaser, shall be delivered or sent by mail, telex or facsimile
transmission to the address set forth immediately below such Purchaser’s name on
the signature page hereto;

(D) with a copy to Jones Day, Address: 717 Texas, Suite 3300, Houston, Texas
77002, Attention: J. Mark Metts (fax: (832) 239-3600; telephone: (832) 239-3939;
email: markmetts@jonesday.com).

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

(d) Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto, and to the benefit of the employees, officers and directors
and controlling persons of each party hereto and in each case their respective
successors, and personal representatives, and no other person will have any
right or obligation hereunder. The term “successors” shall not include any
Purchaser.

(e) Partial Unenforceability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

19



--------------------------------------------------------------------------------

(f) Governing Law Provisions. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
Transactions may be instituted in the federal courts of the United States of
America located in the Borough of Manhattan in the City of New York or the
courts of the State of New York in each case located in the Borough of Manhattan
in the City of New York, and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court, as to which such jurisdiction is non-exclusive) of
such courts in any such suit, action or proceeding.

(g) General Provisions. This Agreement, the Indenture and the Collateral
Agreements constitute the entire agreement of the parties to this Agreement and
supersede all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof. This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit. The failure by any party to exercise any right or
remedy under this Agreement or otherwise, or delay by a party in exercising such
right or remedy, shall not operate as a waiver thereof. The Section headings
herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

(h) Subordination. The obligations and indebtedness under, governed by or
evidenced by the Notes and the Transaction Documents are subject in all respects
to the Subordination Agreement, dated as of September 21, 2009, among General
Electric Capital Corporation, the Trustee, and the Company, as amended from time
to time (the “Subordination Agreement”), such obligations and indebtedness
under, governed by or evidenced by the Notes and the Transaction Documents are
junior, subordinate and inferior in all respects to the Senior Obligations (as
defined in the Subordination Agreement) in accordance with the terms of the
Subordination Agreement, and each Purchaser acknowledges and agrees to be bound
by the terms thereof, and hereby expressly and irrevocably authorizes the
Trustee to execute, deliver and perform any and all such obligations and duties
of such Purchaser under the Subordination Agreement for, on behalf of, and in
the stead of, such Purchaser.

(i) Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

(j) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

20



--------------------------------------------------------------------------------

(k) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and each Purchaser shall not be responsible
in any way for the performance of the obligations of any other Purchaser under
any Transaction Document. The decision of each Purchaser to purchase the Notes
pursuant to the Transaction Documents has been made by the Purchaser
independently of, and without reliance on, any other Purchaser or any other
Purchaser’s legal counsel or financial advisors. Nothing contained herein or in
any Transaction Document, and no action taken by a Purchaser pursuant thereto,
shall be deemed to constitute such Purchaser, together with the other
Purchasers, as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that such parties are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that none
of the other Purchasers has acted as agent for such Purchaser in connection with
making its investment hereunder and that none of the other Purchasers will be
acting as agent of such Purchaser in connection with monitoring its investment
in the Notes or enforcing its rights under the Transaction Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and its shall not be necessary for any of the
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchasers, the Company and the Guarantors
have caused this Agreement to be duly executed as of the date first above
written.

 

ENERGY PARTNERS, LTD.

By:

 

/s/ Alan D. Bell

 

Alan D. Bell

 

Chief Restructuring Officer

DELAWARE EPL OF TEXAS, L.L.C.

By:

 

/s/ Alan D. Bell

 

Alan D. Bell

Chief Restructuring Officer

EPL OF LOUISIANA, L.L.C.

By:

 

/s/ Alan D. Bell

 

Alan D. Bell

Chief Restructuring Officer

EPL PIONEER HOUSTON, INC.

By:

 

/s/ Alan D. Bell

 

Alan D. Bell

Chief Restructuring Officer

EPL PIPELINE, L.L.C.

By:

 

/s/ Alan D. Bell

 

Alan D. Bell

Chief Restructuring Officer

 

22



--------------------------------------------------------------------------------

FARALLON CAPITAL PARTNERS LP FARALLON CAPITAL INSTITUTIONAL PARTNERS, L.P.
FARALLON CAPITAL INSTITUTIONAL PARTNERS II, L.P.

BY:

 

Farrallon Partners, L.L.C.,

 

Its General Partner

By:

 

/s/ Rajiv A. Patel

Name:

 

Rajiv A. Patel

Title:

 

Managing Member

Address:

c/o Farallon Capital Management, LLC

One Maritime Plaza, Suite 2100

San Francisco, CA 94111

 

23



--------------------------------------------------------------------------------

THE K2 PRINCIPAL FUND L.P.

By:

 

/s/ Shawn Kimel

Name:

 

Shawn Kimel

Title:

 

Managing Partner

Address:

200-444 Adelaide Street West

Toronto, ON

M5V 1S7

 

24



--------------------------------------------------------------------------------

THIRD POINT PARTNERS QUALIFIED LP

By:

 

/s/ James P. Gallagher

Name:

 

James P. Gallagher

Title:

 

CAO

Address:

390 Park Avenue

18th Floor

New York, New York 10022

THIRD POINT PARTNERS LP

By:

 

/s/ James P. Gallagher

Name:

 

James P. Gallagher

Title:

 

CAO

Address:

390 Park Avenue

18th Floor

New York, New York 10022

THIRD POINT OFFSHORE MASTER FUND LP

By:

 

/s/ James P. Gallagher

Name:

 

James P. Gallagher

Title:

 

CAO

Address:

390 Park Avenue

18th Floor

New York, New York 10022

 

25



--------------------------------------------------------------------------------

THIRD POINT ULTRA MASTER FUND LP

By:

 

/s/ James P. Gallagher

Name:

 

James P. Gallagher

Title:

 

CAO

Address:

390 Park Avenue

18th Floor

New York, New York 10022

 

26



--------------------------------------------------------------------------------

WEXFORD SPECTRUM INVESTORS LLC

By:

 

/s/ Arthur Amron

Name:

 

Arthur Amron

Title:

 

Vice President and Assistant Secretary

Address:

c/o Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

WEXFORD CATALYST INVESTORS LLC

By:

 

/s/ Arthur Amron

Name:

 

Arthur Amron

Title:

 

Vice President and Assistant Secretary

Address:

c/o Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

DEBELLO INVESTORS LLC

By:

 

/s/ Arthur Amron

Name:

 

Arthur Amron

Title:

 

Vice President and Assistant Secretary

 

27



--------------------------------------------------------------------------------

Address:

c/o Wexford Capital LP

411 West Putnam Avenue

Greenwich, CT 06830

WHITEBOX HEDGED HIGH YIELD PARTNERS, LP

By:

 

/s/ Jonathan Wood

Name:

 

Jonathan Wood

Title:

 

COO

Address:

3033 Excelsior Blvd., Suite 300

Minneapolis, MN 55416

WHITEBOX COMBINED PARTNERS, LP

By:

 

/s/ Jonathan Wood

Name:

 

Jonathan Wood

Title:

 

COO

Address:

3033 Excelsior Blvd., Suite 300

Minneapolis, MN 55416

 

28



--------------------------------------------------------------------------------

DOUBLE BLACK DIAMOND OFFSHORE, LTD.

By:

 

/s/ Clint D. Carlson

Name:

 

Clint D. Carlson

Title:

 

President

Address:

UBS Fund Services (Cayman) Ltd.

UBS House, 227 Elgin Avenue

PO Box 852

Grand Cayman KY1-1103

Cayman Islands

With copies to:

Carlson Capital, L.P.

2100 McKinney Avenue

16th Floor

Dallas, TX 75201

BLACK DIAMOND OFFSHORE, LTD.

By:

 

/s/ Clint D. Carlson

Name:

 

Clint D. Carlson

Title:

 

President

Address:

UBS Fund Services (Cayman) Ltd.

UBS House, 227 Elgin Avenue

 

29



--------------------------------------------------------------------------------

PO Box 852

Grand Cayman KY1-1103

Cayman Islands

With copies to:

Carlson Capital, L.P.

2100 McKinney Avenue

16th Floor

Dallas, TX 75201

 

30



--------------------------------------------------------------------------------

Appendix 1

Purchase Information

 

Purchaser (Name for Securities to be Registered in)

   Principal
Amount of Note    Aggregate
Purchase Price

Double Black Diamond Offshore, Ltd.

   8,787,645.00    7 ,908,880.50

Black Diamond Offshore, Ltd.

   462,508.00    416,257.20

Farallon Capital Partners, L.P.

   6,032,283.00    5 ,429,054.70

Farallon Capital Institutional Partners, L.P.

   5,759,058.00    5 ,183,152.20

Farallon Capital Institutional Partners II, L.P.

   366,003.00    3 29,402.70

The K2 Principal Fund L.P.

   9,941,373.00    8 ,947,235.70

Third Point Partners Qualified LP

   1,442,911.00    1 ,298,619.90

Third Point Partners LP

   745,006.00    670,505.40

Third Point Offshore Master Fund LP

   5,063,038.00    4 ,556,734.20

Third Point Ultra Master Fund LP

   1,125,008.00    1 ,012,507.20

Wexford Spectrum Investors LLC

   10,677,443.00    9 ,609,698.70

Wexford Catalyst Investors LLC

   3,069,747.00    2 ,762,772.30

Debello Investors LLC

   2,923,415.00    2 ,631,073.50

Whitebox Hedged High Yield Partners, LP

   2,358,281.00    2 ,122,452.90

Whitebox Combined Partners, LP

   2,358,281.00    2 ,122,452.90

Total

   61,112,000.00    55,000,800.00

 

App 1-1



--------------------------------------------------------------------------------

Exhibit A

Opinion of Vinson & Elkins L.L.P., Counsel for the Company, to be delivered
pursuant to Section 4(b)(i) of the Purchase Agreement

[Form of final opinion to be attached]

 

Ex A-1



--------------------------------------------------------------------------------

Exhibit B

Sources and Uses

Funds Flow Memorandum

 

Ex B-1